Williams, J.
Raymond Bros. & Co. were garnished as the mortgagees of certain property of one Webster.
It appears they never had possession of the property, and that it exceeded in value the amount of their claim. It is claimed that because they failed to take possession of the property after garnishment, and account for its proceeds, they are liable.
We do not think the mortgagees were under obligation to take possession of the property for the benefit of an *53attaching creditor of Webster, and they are not liable for such property not in their possession, in the absence of fraud or collusion on their part.
Affirmed.